DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/09/2021
Claim 18 is cancelled.
Claims 1, 2, 10, 12, 20 are amended.
Claims 1 – 17, 19 – 21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
  
Information Disclosure Statement
IDS dated 06/16/2021 has not been considered because it was improperly filed. According to the Legal Instrument Examiner (LIE) the IDS is missing the certification page and the proper fee was not paid.


Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has amended the claim to overcome the rejection. The rejection is withdrawn.

Claim Rejections - 35 USC § 103

Independent claims 1, 10, 21:
The Applicant argues that they have amended the claims to recite, in pertinent part, “the source position being on the simulated vehicle and the given length of the line of sight vector defining a maximum distance for an obstacle to create wind attenuation for the simulated vehicle…” and that Mikkelsen_2017 does not teach this limitation.

The examiner has considered this argument; however, it is not persuasive because the combination of references makes the claimed limitation obvious.

The Examiner notes that While Mikkelsen_2017 clearly teaches WindScanners which uses LIDAR vector for an obstacle to create wind attenuation (page 10 Figure 10 illustrates the attenuation gain (U/Uo) in the wake of turbines. The horizontal axis as a distance between the turbines at, for example, X = 0 and X = 4 where the turbine at X = 0 is an obstacle for the turbine at X = 4; The attenuation gain is calculated at each distance between, for example, X = 0 and X = 4 and the attenuation gain is illustrated to vary between 0.6 and 0.4 in the wake between X = 0 and X = 4) and while WindScanner uses are LIDAR based measurements as illustrated in Figure 3 and Figure 12 which use a line-of-sight vector, the magnitude of which is a distance that is at most equal to the distance between the LIDAR scanner and the target wind scan line, and while this implies determining a distance between the wind break fence obstacle and the WindScanner illustrated on page 7 in Figures 6 using the line of sight vector and the distance being at most equal to the given length of the line of sight vector, the LIDAR is not taught to be part of a simulated vehicle and the vector is not explicitly disclosed as being a maximum distance.

Schlipf_2009 teaches the LiDAR is “nacelle-mounted” on the rotor machine which makes obvious to have the source position of the line of sight vector located “on the simulated vehicle.”) and Slapak_2019 teaches  “the source position being on the simulated vehicle (col 4 lines 24 – 35: “… an obstacle warning radar (OWR) that is mounted on a helicopter and observing stationary targets, which are termed “obsacles” henceforth, it is possible to classify obstacles… and to distinguish them from clutter…”) and the given length of the line of sight vector defining a maximum distance for an obstacle (col 2 lines 18 – 27: “… a detector/estimator to extract a list of detections of objects from a set of Rang-Doppler maps (RDMs)… each model of the set of dynamic models include a state vector including at least the positon of the obstacle relative to the radar in a 3-dimensional space…”; col 1 lines25 – 50: “… the raw data received from the antenna normally undergoes manipulations, such as frequency conversion to baseband, matched filtering, Fourier transform and modulus (a.k.a absolute value) to create Rang-Dopler map (RDM), which is a 2-dimensional real-positive-valued array with indicies Rmin < r < Rmax and Vmin < V < Vmax indicating the range and the Doppler velocity” which teaches a maximum distance for an obstacle.)

Therefore the combination of prior art makes the limitation of “the source position being on the simulated vehicle and the given length of the line of sight vector defining a maximum distance for an obstacle to create wind attenuation for the simulated vehicle…” obvious in view of the prior art.

While the Applicant asserted that the combination of prior art fails to teach or suggest all elements of the independent claims the Applicant did not provide any discussion or evidence to support this assertion. Therefore; by only discussing Mikkelsen_2017 the Applicant has merely attacked the references in isolation and one cannot show non-obviousness by attacking references individually. 


The Applicant argues that they are allowable due to their dependence from their respective independent claim; however, as outlined above the independent claim is not found to be allowable. Therefore the argument is not persuasive.

End Response to Arguments





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 10, 4, 14, 3, 13, 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 (3D WindScanner Lidar Measurement of Wind and Turbulence Around Wind Turbines, Buildings and Bridges, First Conference of Computational Methods in Offshore Technology (COTech2017), 2017) in view of Schlipf_2009 (Development of a Wind Turbine LiDAR Simulator, Proc. EWEC, 2009) in view of Sjoholm_2013 (Two-Dimensional Rotorcraft Downwash Flow Field Measurements by Lidar-Based Wind Scanners with Agile Beam Steering, Journal of Atmospheric and Ocean Technology Volume 31 ISARS 2012) in view of Chirico_2017 Slapak_2019 (US 10,473,761).

Claim 1. Mikkelsen_2017 teaches “A computer-implemented (page 2 Figure 1 “master computer”; page 3 section 2: “… are controlled by a central master computer, cf. Figure 1…”; page 4: “… line-of-sight wind components are synchronized via a master computer connected to the WindScanners via an optic fiber network…”) method (page 8 section 6 “touchless remote sensing methodology…”; page 10 “…WindScanner measurement methodology with synchronized scanning in an open and full scale urban street canyon…”) for determining an attenuation of a wind caused by a obstacle and experienced by a in a simulation [experiment] (page 10 Figure 10, Figure 11; page 7 Figure 6 and 7;), comprising: receiving a wind direction and an initial speed for a wind (page 7 section 5: “inflow conditions were monitored by a sonic anemometer installed in a nearby mast); generating a line of sight vector  (page 5 Figure 3 illustrates the scan line, page 6 figure 4 states: “line-of-sight wind component measured along an upwind horizontal scan line”; page 8 figure 8; page 11 Figure 12 WindScanner 1) and identical to the wind direction (page 8 figure 8; page 9 Figure 9 panel a and b shows short-range WindScanne installed facing in the direction of the wind direction; page 11 Figure 12 WindScanner 2),for an obstacle to create wind attenuation for the[mechanical object with rotor blades] (page 10 Figure 10 illustrates the attenuation gain (U/Uo) in the wake of turbines. The horizontal axis as a distance between the turbines at, for example, X = 0 and X = 4 where the turbine at X = 0 is an obstacle for the turbine at X = 4; The attenuation gain is calculated 




calculating a wind attenuation gain using a distance between the obstacle and the mechanical object with rotor blades] (page 10 Figure 10 illustrates the attenuation gain (U/Uo) in the wake of turbines. The horizontal axis as a distance between the turbines at, for example, X = 0 and X = 4 where the turbine at X = 0 is an obstacle for the turbine at X = 4; The attenuation gain is calculated at each distance between, for example, X = 0 and X = 4 and the attenuation gain is illustrated to vary between 0.6 and 0.4 in the wake between X = 0 and X = 4) 



While Mikkelsen_2017 clearly teaches experimental configurations (page 7: Wind break fence, page 9 model turbines in a wind tunnel experiment) and because these experimental setups or configurations are imitations of a situation or process and/or because these experimental situations are a contrivance or production for the purpose of study they might reasonably and correctly be understood as simulations; Mikkelsen_2017 does not explicitly state that they are simulations.

Further; While Mikkelsen_2017 clearly teaches WindScanners which are LIDAR based measurements as illustrated in Figure 3 and Figure 12 which use a line-of-sight vector, the magnitude of which is a generating a line of sight vector associated with the simulated vehicle” nor “determining that a simulated obstacle is present using the line of sight vector”

Therefore; Mikkelsen_2017 does not explicitly teach “simulated obstacle” nor “simulated vehicle” nor “simulated wind” nor “generating a line of sight vector associated with the simulated vehicle” nor 
“the source position being on the simulated vehicle and the given length of the line of sight vector defining a maximum distance for an obstacle” nor “determining that a simulated obstacle is present using the line of sight vector” nor “determine an actual speed of the simulated wind using the initial speed of the simulated wind and the gain of the wind attenuation; and outputting the actual speed of the simulated wind.”

Schlipf_2009; however, teaches “simulated obstacle” (title: “… lidar simulator…”; page 1 introduction par 2: “in this paper the development of a simulation tool is shown which reproduces the operation of a nacelle-mounted LiDAR system in a realistic way… blade collision detection) and “simulated wind” (page 1 introduction par 2: “… synthetic wind field…”; page 1 section 2 par 1: “… simulated data…”; page 2 section 3 par 1: “… the simulator reads in synthetic wind fields generated with an external program such as TurbSim or WindSim…”) and “determine an actual speed of the simulated wind using the initial speed of the simulated wind and the gain of the wind attenuation (page 5: “… for the predictive disturbance compensation the impact on the wind field has to be predicted. Therefore the 3D wind field ; and outputting the actual speed of the simulated wind” (page 3 equation 3 Vlos = line-of-sight velocity; Figure 5; Figure 6; Figure 8; Figure 11, turbulence inflow with effective wind speed).

Mikkelsen_2017 and Schlipf_2009 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Schlipf_2009.

The rationale for doing so would have been that Mikkelsen_2017 teaches to use a LiDAR in order to determine the attenuation gain resulting from obstacles which cause a wake or distrubance in front of a turbomachine in order to compensate for the impact of the disturbance (see Mikkelsen_2017 figures 10, 11). Schlipf_2009 teaches to mount a LiDAR onto a turbomachine in order to calculate/predict the wind speeds/disturbances in front of the blades of a turbomachine in order to compensate for their impact. Therefore it would have been obvious to combine Mikkelsen_2017 and Schlipf_2009 for the benefit of compensating for the impact of disturbances which impact a turbomachine to obtain the invention as specified in the claims.

Mikkelsen_2017 and Schlipf_2009; however, do not teach “simulated vehicle” nor “generating a line of sight vector associated with the simulated vehicle” nor “the source position being on the simulated vehicle and the given length of the line of sight vector defining a maximum distance for an obstacle” nor “determining that a simulated obstacle is present using the line of sight vector”

Sjoholm_2013; however, teaches “vehicle” ( Title: Rotorcraft; Figure 1 Helicopter; page 931 section 1 : “… three-dimensional measurements of turbulent flows in complex environments… WindScanner – has been developed… the technology has primarily been developed for studies of the three-dimensional flow fields around wind turbines and the wind fields around complex natural and man-made structures. Here, however, the potential of the technology for full-scale rotocraft flow field studies is outlined…”)

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Sjoholm_2013.
The rationale for doing so would have been that Mikkelsen_2017 teaches WindScanner which is a LiDAR based wind speed detection machine and method. Sjoholm_2013 teaches to use a WindScanner with a rotorcraft (i.e. Helicopter) to measure wind around complex natural and man-made structures (i.e., obstacles). Therefore it would have been obvious to combine Mikkelsen_2017 and Sjoholm_2013 for the benefit of measuring turbulent wind around obstacles in relation to a helicopter to obtain the invention as specified in the claims.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 do not explicitly teach a “simulated” vehicle nor “generating a line of sight vector associated with the simulated vehicle” nor “the source position being on the simulated vehicle and the given length of the line of sight vector defining a maximum distance for an obstacle ;” nor “determining that a simulated obstacle is present using the line of sight vector”

Chirico_2017; however, teaches a “simulated” vehicle (title: “Numberical modelling of the aerodynamic interference between helicopter and ground objects; abstract: “helicopters are frequently operating in 

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 are analogous art because they are from the same field of endeavor called wind. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Mikkelsen_2017 and Chirico_2017
The rationale for doing so would have been that Mikkelsen_2017 teaches man made ground obstacles and turbulence detection around such obstacles in order to control a turbomachine/rotomachine rotor to compensate for such turbulence/wake. Chirico_2017 teaches that turbulence or the wake of obstacles can create a dangerous situation for a rotomachine such as a helicopter and to perform numerical simulations of such situations using a simulated rotomachine. Therefore it would have been obvious to combine Mikkelsen_2017 and Chirico_2017 for the benefit of studying dangerous situationss to obtain the invention as specified in the claims.

Slapak_2019 make obvious “generating a line of sight vector associated with the simulated vehicle” and “determining that a simulated obstacle is present using the line of sight vector” (Figure 2 LOS = r between the rotor aircraft and the wire obstacle. col 2 lines 18 – 27 col 5 lines 10 – 16 col 12 lines 10 – 11: “… wires (sorted, e.g., by… their arrangement...)…” which makes obvious to sort from nearest to farthest) and “the source position being on the simulated vehicle (col 4 lines 24 – 35: “… an obstacle warning radar (OWR) that is mounted on a helicopter and observing stationary targets, which are termed “obsacles” henceforth, it is possible to classify obstacles… and to distinguish them from clutter…”) and the given length of the line of sight vector defining a maximum distance for an obstacle vector including at least the positon of the obstacle relative to the radar in a 3-dimensional space…”; col 1 lines25 – 50: “… the raw data received from the antenna normally undergoes manipulations, such as frequency conversion to baseband, matched filtering, Fourier transform and modulus (a.k.a absolute value) to create Rang-Dopler map (RDM), which is a 2-dimensional real-positive-valued array with indicies Rmin < r < Rmax and Vmin < V < Vmax indicating the range and the Doppler velocity” which teaches a maximum distance for an obstacle.)

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 are analogous art because they are from the same field of endeavor called rotors machines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Slapak_2019. The rationale for doing so would have been that Chirico_2017 teaches to simulate helicopters and ground obstacles and Slapak_2017 teaches that ground obstacles include power wires and pylons. Therefore it would have been obvious to combine Chirico_2017 and Slapak_2019 for the benefit of detecting ground objects such as wires and pylons to obtain the invention as specified in the claims.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Mikkelsen_2017 teaches the further limitation of “A system for” (page 2: “WindScanner systems are composed…”).

Claim 21. The limitations of claim 21 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claims 2 and 12. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above. Mikkelsen_2017 teaches “wherein the source position of the line of sight vector is located  and along an axis orthogonal to the wind direction” (figure 6, figure 8, figure 9, and figure 12. Note that the WindScanner configuration is to have three wind scanners where the wind vector is in a direction between the three scanners and therefore at least one of the WindScanners is positioned orthogonal to the wind vector direction.) but does not teach the system is located “on the simulated vehicle.”


Schlipf_2009; however,  teaches the LiDAR is “nacelle-mounted” on the rotor machine which makes obvious to have the source position of the line of sight vector located “on the simulated vehicle.”)

Claims 3 and 13. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 2 and 12 as outlined above. Schlipf_2009 also makes obvious “wherein the axis passes by a reference point located on the simulated vehicle” (Figures 2, 3).

Claims 4 and 14. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above. Mikkelsen_2017 teaches  “wherein the vector module is further configured for varying at least one of a position of the source position along the axis and the given direction between a first direction opposite to the wind direction and a second direction identical to the wind direction” (Figure 8 where there are three WindSanners which are capable of producing a line-of-sight vector and at least one if facing down wind and another is facing up wind. Also Figure 12). Schlipf_2009 also teaches “wherein the vector module is further configured for varying at least one of a position of the source position along the axis and the given direction between a first direction opposite to the wind direction ” (Figures 2 and 3 which shows the line-of-sight vector varies to in the crosswind plane.  This vector is in the upstream direction which is opposite to the wind direction.)


(2) Claims 11, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019in view of Sabatini_2013 (Development and Flight Test of an Avionics lidar for helicopter and UAV low-level flight, J Aeronaut Aerospace Eng 2013, 2:3).

Claim 11. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019teach the limitations of claim 10 as outlined above. While Mikkelsen_2017 clearly illustrate the distance between objects (Figure 10) detected by the WindScanner LiDAR system and while Chirico_2017 teaches that one objective of the simulation is to determine the minimum distance between the obstacle and the helicopter so that the effect of turbulence or wake is insignificant (abstract: “determine the minimum distance between helicopter and building at which minimal wake interference occurs”; page 590 introduction par 3: “…determine the minimum distance between them where the interaction can be considered negligible…”); Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 do not explicitly teach the LiDAR system “further comprising a distance module configured for determining the distance between the simulated obstacle and the simulated vehicle using the line of sight vector.”


Sabatini_2013; however, teaches to use a helicopter mounted LiDAR to detect obstacles during low-level flight and to perform a simulation (Figure 11).

Because Mikkelsen_2017 teaches LiDAR uses a line of sight vector and Schlipf_2009 and Slapak_2019 teaches to simulate the LiDAR system and Chirico_2017 teaches that one purpose of the simulation is to determine a minimum distance to an obstacle and Sabatini_2013 teaches that LiDAR may be used to detect obstacles during low-level flight and also simulates this the limitation of “further comprising a distance module configured for determining the distance between the simulated obstacle and the simulated vehicle using the line of sight vector” is obvious to one of ordinary skill in the art.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019 and Sabatini_2013 are analogous art because they are from the same field of endeavor called rotomachines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Sabatini_2013. The rationale for doing so would have been that Chirico_2017 teaches to perform a simulation to identify the minimum distance to an obstacle and Sabatini_2013 teaches to simulate a rotomachin (helecopter) with a LiDAR for detecting the distance to obstacles. Therefore it would have been obvious to combine Chirico_2017 and Sabatini_2013 for the benefit of determining the minimum distance to obstacles to avoid a dangerous situation to obtain the invention as specified in the claims.

Claims 5 and 15. Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Slapak_2019 and Chirico_2017 teaches the limitations of claim 1 and 10 as outlined above. Schlipf_2009 makes obvious “wherein the vector module is configured for generating a plurality of line of sight vectors each having a respective source position located on the simulated vehicle, a respective direction and respective length, the respective direction for each one of the plurality of line of sight vectors being one of opposite to the wind direction and identical to the wind direction” (Figure 2, 3) 

Sabatini_2013; however, teaches to use a helicopter mounted LiDAR to detect obstacles during low-level flight and to perform a simulation (Figure 11).

Because Mikkelsen_2017 teaches LiDAR uses a line of sight vector and Schlipf_2009 teaches to simulate the LiDAR system and Chirico_2017 teaches that one purpose of the simulation is to determine a minimum distance to an obstacle and Sabatini_2013 teaches that LiDAR may be used to detect obstacles during low-level flight and also simulates this the limitation of “and wherein the distance module is configured for determining a respective distance between each respective source position and the simulated obstacle” is obvious to one of ordinary skill in the art.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Chirico_2017 and Slapak_2019and Sabatini_2013 are analogous art because they are from the same field of endeavor called rotomachines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Chirico_2017 and Sabatini_2013. The rationale for doing so would have been that Chirico_2017 teaches to perform a simulation to identify the minimum distance to an obstacle and Sabatini_2013 teaches to simulate a rotomachin (helecopter) with a LiDAR for detecting the distance to obstacles. Therefore it would have been obvious to combine Chirico_2017 and Sabatini_2013 for the benefit of determining the minimum distance to obstacles to avoid a dangerous situation to obtain the invention as specified in the claims.


(3) Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Matayoshi_2007 (US 2007/0236367).

Claims 6 and 16. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 teaches all the limitations of claim 5 and 15 as outlined above. While Sjoholm_2013 teaches cone shaped lidar beam steering; the combination does not explicitly teach “wherein the respective length is identical for each one of the plurality of line of sight vectors.”

Matayoshi_2007 makes obvious “wherein the respective length is identical for each one of the plurality of line of sight vectors” (Figure 2 where K =M points in the line of sight beam irradiation direction and they are all one a cone which means they are all equal length hypotenuse of a triangle).

Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019and Matayoshi_2007 are analogous art because they are from the same field of endeavor called rotor machines. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Matayoshi_2007. The rationale for doing so would have been that Sjoholm_2013 teaches to combine WindScanner (LiDAR) with a helicopter type rotor machine and that the LiDAR scan locations in a cone. Matayoshi_2007 teaches to mount a LiDAR on a helicopter and to scan a cone. Therefore it would have been obvious to combine Sjoholm_2013 Matayoshi_2007 for the benefit of scanning wind ahead of an aircraft to obtain the invention as specified in the claims.



(4) Claims 7, 17, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Rao_2006 (Ground Surface Extraction from Side-Scan (Vehicular) LIDAR MAPPS/ASPRS 2006 Fall Conference November 6 – 10, 2006 San Antonio Texas).

Claims 7 and 17. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 teaches the limitations of claims 5 and 15 as outlined above. 

Rao_2006 makes obvious “wherein the respective source position is located along an axis orthogonal to the wind direction” by teaching a side-scan LIDAR Figure 1 where the wind will be along the front to back axis of the car while the source position is orthogonal to the wind direction and parallel to the horizontal plane.

Mikkelsen_2017 and Schlipf_2009 and Sjoholm_2013 and Sabatini_2013 and Rao_2006 are analogous art because they are from the same field of endeavor called line-of-sight measurements. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Rao_2006. The rationale for doing so would have been that Sjoholm_2013 teaches that vehicle such as helicopters flying in complex environments are in danger due to both natural and 



Claims 8 and 18. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013) in view of Chirico_2017 and Slapak_2019 in view of Sabatini_2013 in view of Rao_2006 teaches the limitations of claim 7 and 17.
Rao_2006  also teaches “wherein the respective direction is one of substantially orthogonal to the axis and parallel to an Earth horizontal plane” by teaching a side-scan LIDAR Figure 1 where the wind will be along the front to back axis of the car while the source position is orthogonal to the wind direction and parallel to the horizontal plane.


(3) Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 in view of Siciliano_2008 (Springer Handbook of Robotics 2008) in view of Hofle_2016 (HELIOS: a Multi-purpose LIDAR simulation framework for research, planning, and training of laser scanning operations with airborne ground-based mobile and stationary platforms, ISPRS annals of the photogrammetry, remote sensing and spatial sciences, Volume iii-3, 2016).


Claims 9 and 19. Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 in view of Chirico_2017 and Slapak_2019 teaches the limitations of claim 1 and 10 as outlined above.

Siciliano_2008 makes obvious “wherein the distance module is configured for: 

Mikkelsen_2017 in view of Schlipf_2009 in view of Sjoholm_2013 and Siciliano_2008 are analogous art because they are from the same field of endeavor called line of sight measurements. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sjoholm_2013 and Siciliano_2008. The rationale for doing so would have been that Sjoholm_2013 teaches to use LiDAR with a helicopter and Sicilliano_2008 teaches that LIDAR is a rang finding method and that range finding sensors “usually” measure the depth to the nearest surface and that the benefit of this is to avoid obstacles (page 521) Therefore it would have been obvious to combine Sjoholm_2013 Siciliano_2008 for the benefit of the helicopter to avoid obsacles to obtain the invention as specified in the claims.


Hofle_2016 teaches “Accessing a visual database containing a topography of a simulated terrain and simulated physical structures” (section 7.1 loading scene assets).

Schlipf_2009 and Hofle_2016 are analogous art because they are from the same field of endeavor called simulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Schlipf_2009 and Hofle_2016. The rationale for doing so would have been that Schlipf_2009 teaches to simulate LiDAR and Hofle_2016 teaches to LIDAR simulator that uses scene (terrain) assets loaded from files because these files are needed in order to run a simulation (section 7 par 1) Therefore it would have been obvious to combine Schlipf_2009 and Hofle_2016 for the benefit of having the required data/assets to run a LiDAR simulation to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127